 In the Matter Of WEST TEXAS UTILITIES COMPANY, INC., EMPLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL898, AFL, PETITIONERCase No. 16-RC-413.-Decided January 18, 1950DECISIONANDORDERaUpon a petition duly filed, a hearing was held before Evert P. Rhea,hearing officer.The hearing officer's rulings made at thehearing arefree from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:'The Petitioner seeks to represent a unit of powerhouse employeesat one of the Employer's power plants.,'The Employer contends thatthe unit is inappropriate and that the powerhouse employees shouldIThe Employer's request that it be furnished with a copy of the hearing officer's reportis hereby denied.SeeJ. I.CaseCompany,80 NLRB 217;Alabama Textile Products Corpo-ration, et at.,73 NLRB 1192.2On November 29, 1949, the Employer filed a motion to dismiss the petition herein, or, inthe alternative,to consolidate this petition with the petition filed by International Brother-hood of Electrical Workers, Local 920, AFL, in Case No. 16-RC-472. That case seeks aunit of all powerhouse employees at the Employer'sAbiline power plant.On December19, 1949, the Petitioner filed an answer to the Employer'smotion.For the reasons here.inafter stated,the motion to dismiss is hereby granted.There are approximately 41 employees in the proposed unit, which consists of the usualpublic utility powerhouse classifications such as oiler, fireman, turbine operator,engineer,electrician,and repairman.88 NLRB No. 40.1192 WEST TEXAS UTILITIES COMPANY, INC.193be represented on a system-wide basis together with all of its otheremployees 4The Employer is engaged in the production, sale, and distributionof electric energy, water, and ice over a large area in the western por-tion of the State of Texas. Its operations include four steam andeight Diesel plants, which generate electricity that is distributed overan extensive transmission system.This proceeding involves only oneof the steam generating plants, known as the Rio Pecos Station.5The Employer's main office is located in Abilene, Texas, in the ap-proximate center of its,system.Considerable. control over all theEmployer's powerhouse operations emanates from that office.Theproduction department controls the operations of all the power plants.It assigns periods of overhaul and negotiates fuel contracts and makesother purchases for each plant.The dispatcher in the distributiondepartment determines the load each powerhouse shall carry. In emer-gencies, when equipment in one of the plants is shut down, the dis-patcher compensates for the loss of power by ordering an increase inthe load of the other plants.While the chief engineer at each powerplant has considerable authority over personnel under his supervision,the over-all personnel policy is established at the main office.Like-wise, the central pay office is in Abilene.Thus, the Employer's powerplant operations appear to be operationally integrated.Recently, the Board has considered the appropriateness of single-plant units in cases involving multiplant public utilities systems suchas that of the Employer.6Although we indicated that powerhouse em-ployees might be an appropriate unit, we are of the opinion that suchunits at a single plant are normally inappropriate because of theextensive integration of operations usually found in this industry,and also because of the practice in the industry of bargaining on asystem-wide basis.We see no reason in this case for departing fromour established policy.'Accordingly, we find that the single-plantpowerhouse unit here requested is inappropriate.We shall thereforedismiss the petition.ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed herein be, and ithereby is, dismissed.4The transmission,distribution,and service department employees are presently repre-sented on a system-wide basis.5The other steam plants are known as the Concho Station,Abilene Station,and LakePauline Station,located respectively 138, 227, and 402 miles from the Rio Pecos Station.6 SeePacific Gas and Electric Company,87 NLRB 257;Oklahoma Gas and ElectricCompany,86 NLRB 437.'Cf.Kentucky Utilities Company,81 NLRB 1006;Texas Electric Service Company,77 NLRB 1258.